Title: To James Madison from Robert Smith, 26 July 1809
From: Smith, Robert
To: Madison, James


Sir,July 26. 1809
The papers by the Northern Mail of this day just received I hasten to forward to you. They are interesting and further evince the necessity of our being all here.

Mr Erskine, it is expected, will be here this Evening. For our satisfaction and for his own justification, it is probable, he will shew me his instructions. He and Mr Canning appear to be fairly at issue and, strange to imagine, upon a Matter of fact. With the most respectful & affectionate regards
R Smith
